                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

PEDRO ENRIQUE GARCIA                                                                  PLAINTIFF

v.                               Case No. 4:18-cv-00099-KGB

PRISONER TRANSPORT
SERVICES, et al.                                                                    DEFENDANT
                                             ORDER

       On May 21, 2018, the Court dismissed certain of plaintiff Pedro Enrique Garcia’s claims

and informed him that, as currently pled, his complaint did not state a claim on which relief could

be granted against the only remaining defendant (Dkt. No. 9). The Court advised Mr. Garcia that,

if he wished to pursue this case, he should submit an amended complaint within 30 days from the

entry of that Order. Id. Mr. Garcia was also advised that his failure to do so may result in the

dismissal of this lawsuit pursuant to Local Rule 5.5(c)(2) of the Local Rules of the United States

District Court for the Eastern and Western Districts of Arkansas, which provides, in part, that “[i]f

any communication from the Court to a pro se plaintiff is not responded to within thirty (30) days,

the case may be dismissed without prejudice.” Id.

       As of the date of this Order, Mr. Garcia has not complied with the Court’s Order from May

21, 2018. Accordingly, this case is dismissed without prejudice. The Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal would not be taken in good faith.

       So ordered this 10th day of May, 2019.


                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
